239 S.W.3d 124 (2007)
Donnie L. JACKSON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89026.
Missouri Court of Appeals, Eastern District, Division One.
November 20, 2007.
Lisa M. Stroup, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Richard A. Starnes, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J. and ROBERT G. DOWD, JR. and KENNETH M. ROMINES, JJ.
Prior report: 161 S.W.3d 890.

ORDER
PER CURIAM.
Donnie Jackson ("Movant") appeals from the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief. Movant makes three arguments on appeal. First, Movant argues, after an evidentiary hearing on this issue, the motion court clearly erred in denying his motion because his counsel was ineffective for failing to call Christopher Brown, Jr. as a witness. Second, Movant argues the motion court clearly erred in denying, without an evidentiary hearing on this issue, his motion because his counsel was ineffective for failing to locate, interview and call Malinda Goodson as a witness. Third, Movant argues the motion court clearly erred in denying, without an evidentiary hearing on this issue, his motion because his counsel was ineffective for failing to obtain discovery explaining why Movant was released after being arrested for the offenses on August 16, 2002 and for failing to locate, interview, and call Detectives Michael McAteer, Cliff Sasenger, and Mark Chambers.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).